     Case 1:21-cv-00622-DAD-BAM Document 6 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRINCE PAUL RAYMOND WILLIAMS,                      No. 1:21-cv-00622-DAD-BAM
12                          Plaintiff,
13              v.                                       ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    CHERYL L. BROWNS, et al.,                          ACTION
15                          Defendants.                  (Doc. No. 5)
16

17

18             Plaintiff Prince Paul Raymond Williams proceeds pro se and in forma pauperis in this

19   civil action against his minor child’s court-appointed counsel and his child’s other custodial

20   parent, seeking sole legal and physical custody of the minor child, along with damages. (Doc.

21   No. 3.)

22             On July 21, 2021, the assigned magistrate judge issued findings and recommendations,

23   recommending that this action be dismissed, with prejudice as to plaintiff’s federal claims and

24   without prejudice as to plaintiff’s state law claims, based on plaintiff’s failure to obey the court’s

25   order and for lack of subject matter jurisdiction. (Doc. No. 5.) Those findings and

26   recommendations were served on plaintiff and contained notice that objections thereto were to be

27   filed within fourteen (14) days. (Id.) No objections have been filed and the time in which to do

28   so has since passed.
                                                         1
     Case 1:21-cv-00622-DAD-BAM Document 6 Filed 09/07/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   courts finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on July 21, 2021 (Doc. No. 5) are

 6                  adopted in full;

 7          2.      This action is dismissed, with prejudice as to plaintiff’s federal claims and without

 8                  prejudice as to plaintiff’s state law claims, based on plaintiff’s failure to obey the

 9                  court’s order and for lack of subject matter jurisdiction; and

10          3.      The Clerk of the Court is directed to close this action.

11   IT IS SO ORDERED.
12
        Dated:     September 4, 2021
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
